Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-5 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 2/24/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nara (US 20180265412).

	As to claim 4, as to the limitation of the surface being a polished surface, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight as polishing is a method of adjusting surface properties and does not necessarily impart any further requirements on the surface structure beyond what is already discloses by Nara.  Therefore, claim 4 is considered within the disclosure of Nara.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaki (JP 200006233 A).
As to claim 1, Sakaki discloses a plate having a surface in which the lightness L value is between 40 and 70 (English translation abstract) made of metal (English translation abstract: 99.9% aluminum plate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use values between 27 and 51, specifically 40-51, as required by the instant claims, because this range is overlapped by the disclosed range of Sakaki.  Additionally, prior art teaching ranges that overlap the claimed range are prima facie evidence of obviousness (MPEP 2144.05 I).
As to the limitation of ‘a sputtering target’, the prior art teaches a metal (aluminum) plate.  The use within sputtering, the intended use, does not limit the product claimed beyond the requirement the product be capable of use within a sputtering operation as a target.  An aluminum plate can be, and often is, used as a sputtering target.

As to claim 4, as to the limitation of the surface being a polished surface, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight as polishing is a method of adjusting surface properties and does not necessarily impart any further requirements on the surface structure beyond what is already discloses by Sakaki.  Therefore, claim 4 is considered within the disclosure of Sakaki.
As to claim 5, Sakaki discloses the plate is aluminum (English translation abstract: 99% Al).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nara, as applied to claim 1 above, and further in view of Mizuno (US 20090174987).
As to claims 2-3, Nara discloses a sputtering target with controlled surface properties, as discussed above, but is silent as to specific reflectance values.
Mizuno discloses a metal in which the surface is controlled to improve its properties as an electrode (paragraphs 4-6).  Mizuno discloses control of the surface features to small sizes which reduce the reflectance to under 5% up to about 1000nm of wavelength (figure 8: 500nm feature reflectance curve).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to process the surface of the target of Nara, as disclosed by Mizuno, because this improves electrical properties of the surface (Mizuno at paragraphs 4-6).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakai as applied to claim 1 above, and further in view of Mizuno.
As to claims 2-3, Sakaki discloses an aluminum metal plate with controlled surface properties, as discussed above, but is silent as to specific reflectance values.
Mizuno discloses a metal in which the surface is controlled to improve its properties as an electrode (paragraphs 4-6).  Mizuno discloses control of the surface features to small sizes which reduce the reflectance to under 5% up to about 1000nm of wavelength (figure 8: 500nm feature reflectance curve).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to process the surface of the plate of Sakaki, as disclosed by Mizuno, because this improves electrical properties of the surface (Mizuno at paragraphs 4-6).


Response to Arguments
Applicant argues in the remarks that Nara is not applicable to the instant claims as Nara teaches targets with L*values outside the required L* values of the instant claims and only gives comparative examples of targets with L* values within the claimed ranges.  While the assertion that the basis for the rejection is found within the comparative examples of Nara is entirely true, this does not actually negate the validity of the 35 USC 102 rejection.  “Motivation” is not relevant in a 35 USC 102 rejection.  The entirety of claim 1 is found within these examples and no ‘motivation’ to combine or alter (the typical use of ‘motivation’ within a 35 USC 103 rejection) is required.  The comparative examples provide proof that the invention of claim 1, as 
Applicant argues in the remarks that the lithographic printing plate of Sakaki and sputtering target are greatly different technical fields.  This argument is not found persuasive as a metal plate for printing is rather similar, if not identical to, a metal plate for sputtering.  The actual difference is the intended use.  And intended use does not infer patentability on a known product (see MPEP 2114).  Distinction must be made between the physical attributes of the product – not the intended use thereof.  The instant claims are product claims – not method claims.  Lithography and sputtering are method steps.
Applicant next argues that the anodized surface of the plate of Sakaki is improper for use as a sputtering target as Aluminum oxide is improper as evidenced by Dunlop.  This argument is not found persuasive as the argument’s basis is found to be flawed.  The following set of references is provided as evidentiary basis of this flaw (and not required to be integrated into the rejections above).

Oda, US 20090134021, at paragraph 9: Al is a contaminant within a sputtering target to be minimized.
This reference, by the same logic of the Dunlop argument, proves Aluminum itself cannot be in a sputtering target.


Clarke, US 5914,014, at abstract: knowledge in the art of use of Al or AlO (of various stoichiometries).
Ukishima, US 20060068227, at abstract: knowledge in the art of use of an AlO target.
These references are three of many references that prove that one of ordinary skill would recognize that AlO is in fact used as sputtering target material.

Wilby, US 8454805, at abstract: use of an Al target, exposed to oxygen to oxidize the surface, and subsequent deposition.
This reference shows that pure Al targets may be intentionally exposed to oxygen and then deposited to obtain an AlO film.

As shown by the three example sets above, the argument that AlO is improper for use as a sputtering target is factually incorrect and the logic of the argument is flawed as a single example of a scenario where a material is not wanted in a target is not proof that material is not proper for a sputtering target.  One of ordinary skill in the art would recognize that various scenarios exist where either Al or AlO is a desired deposition product, AlO can be obtained by sputter deposition of either pure Al in oxygen atmosphere or by an AlO target in either inert or oxidizing atmosphere, reactive deposition in an oxidizing atmosphere can be performed in either poisoning mode (oxidized target), metal mode (non-oxidized atmosphere) or transition mode (partial oxidation, oxidation periodically occurs and is removed, etc.) or movement between these modes, etc..  One of ordinary skill in the art would recognize that a single 

Applicant next argues that Sakaki teaches an L* value of 40-70 and not 20-70 and therefore does not anticipate the claimed range of 27-51.  It is acknowledged that the wrong range from Sakaki was utilized in the previous rejection.  The range of 20-70 appeared adjacent to the 40-70 range for a different value (S-m).  However, the 40-70 range still overlaps the claimed range.  MPEP 2144.05 explicitly states that overlapping ranges provide a prima facie case of obviousness:  “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”  Entirely encompassed ranges are not actually required for a prima facie case of obviousness.  Therefore this argument is not found persuasive as to why Sakaki is not properly applied as a 35 USC 103 reference.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on M-R 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON BERMAN/Primary Examiner, Art Unit 1794